Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 1-20 are allowed. 

Reasons for allowance: 
The amendments of claims on 2/15/2022 by applicant overcame all the previous objections and rejections by the examiner.  
The terminal disclaimer against co-pending applications 17/024595, 17/024602, and 17/024599 has been approved on 2/15/2022, thus the double patenting rejections are overcome.  
Applicants affirm that a deposit of at least 625 seeds of the claimed variety has been made with a Budapest Treaty approved depository in accordance with Budapest Treaty requirements and 37 C.F.R. § 1.801-1.809 and all restrictions upon availability to the public will be irrevocably removed upon granting of the patent. Thus, the enablement rejection is withdrawn. 
Corn variety CV432010 (NCMA Accession No. 202005040) has no prior art in patent or NPL search.
Corn variety CV432010 was developed by a cross made between parent lines CV335662 and CV678689 (specification, p18, [0145]). There is no prior art, patent or NPL, which discloses both parents of instant line (both CV335662 and CV678689), thus there is no sibling of instant variety in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663